UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7358


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYREZE HUGHES, a/k/a Tony Jermain Milton,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00682-PMD-1)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Tyreze Hughes, Appellant Pro Se. Robert Nicholas Bianchi,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

            Tyreze     Hughes   seeks    to    appeal    the    district      court’s

margin order that denied his “motion for additional jail time

credit.”     We    conclude     that    the   district      court    did    not   have

jurisdiction      to   consider   Hughes’s      claim    because     such     claims,

which challenge the execution of a sentence, must be filed in a

petition under 28 U.S.C. § 2241 (2006), in the district court

where the prisoner is confined.                United States v. Miller, 871

F.2d 488, 489-90 (4th Cir. 1989).               Hughes currently is confined

in Beaver, West Virginia, but he filed the instant petition in

the sentencing court in the District of South Carolina.                       Because

the district court lacked jurisdiction, we affirm the denial of

relief, as modified to reflect that the dismissal is without

prejudice.      We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before   this    court   and    argument      would   not   aid     the    decisional

process.


                                                            AFFIRMED AS MODIFIED




                                         2